         Case 1:20-cv-11889-MLW Document 89 Filed 04/30/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                  Plaintiff,

                             v.                              CIVIL ACTION
                                                             NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts and his individual capacity,
  MICHELLE TASSINARI, in her individual
  capacity, DEBRA O’MALLEY, in her individual
  capacity, AMY COHEN, in her individual capacity,
  and NATIONAL ASSOCIATION OF STATE
  ELECTION DIRECTORS

                          Defendant.



   RESPONSE TO COURT’S APRIL 26, 2021 ORDER CONCERNING PLAINTIFF’S
      MOTION FOR JOINDER AND LEAVE TO FILE A SECOND AMENDED
    COMPLAINT BY DEFENDANTS WILLIAM FRANCIS GALVIN, MICHELLE
                  TASSINARI, AND DEBRA O’MALLEY

       Defendants William Francis Galvin, Michelle Tassinari, and Debra O’Malley hereby

submit this response to the Court’s order of April 26, 2021 to Plaintiff’s motion to join Twitter,

Inc. as a defendant in this lawsuit and for leave to file a Second Amended Complaint.

       As stated in Defendants’ report on March 4, 2021 [Docket No. 69], Defendants continue

to take no position as to the propriety of adding Twitter as a party to this action, particularly

because these Defendants neither represent Twitter’s interests nor control its actions. Even

though the Defendants take no position on Plaintiff’s narrow request to bring Twitter into this

suit as a party, Defendants note that Plaintiff continues in his proposed Second Amended


                                                  1
          Case 1:20-cv-11889-MLW Document 89 Filed 04/30/21 Page 2 of 3




Complaint to hurl unfounded accusations of perjury at the Defendants, and Defendants expect

that having Twitter joined would, at very least, serve to make clear that Plaintiff’s baseless

conspiracy theories are just that – unfounded and inflammatory prevarications.

        Defendants desire – at long last – to have Plaintiff finally articulate whatever claims he

thinks he may have against Defendants so that they can demonstrate the fallaciousness of these

so-called claims once-and-for-all. Through the course of this litigation, Plaintiff has continued to

present ever expanding and completely fact-free conspiracy theories contradicted by reality and

dressed up in the guise of a lawsuit. Plaintiff’s proposed Second Amended Complaint is rife

with legal flaws – many of the same flaws that Defendants identified in their fully-briefed

motion to dismiss the First Amended Complaint – and indeed, Defendants continue to maintain

that Plaintiff’s suit should be dismissed for the reasons set forth in their motion to dismiss. In

that regard, Defendants view the Plaintiff’s request for leave to file the Second Amended

Complaint, at least as it pertains to them, as futile. But in the interests of efficiency and judicial

economy, Defendants do not otherwise oppose Plaintiff’s request for leave to file a Second

Amended Complaint. In the event that the Court allows Plaintiff’s motion to file a Second

Amended Complaint, Defendants will move to dismiss it as legally deficient for a number of

reasons, including by continuing to assert several immunities from suit that they have pressed

since this suit’s inception.




                                                   2
         Case 1:20-cv-11889-MLW Document 89 Filed 04/30/21 Page 3 of 3




                                             Respectfully submitted,

                                             Defendants,

                                             WILLIAM FRANCIS GALVIN, in his official and
                                             individual capacities, MICHELLE TASSINARI, in
                                             her individual capacity, and DEBRA O’MALLEY,
                                             in her individual capacity,

                                             By their attorneys,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Adam Hornstine
                                             Anne Sterman (BBO No. 650426)
                                             Adam Hornstine (BBO No. 666296)
                                             Assistant Attorneys General
                                             Office of the Attorney General
                                             One Ashburton Place
                                             Boston, MA 02108
                                             617-963-2048
                                             Anne.Sterman@mass.gov
                                             Adam.Hornstine@mass.gov

Date: April 30, 2021



                                  CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day, April
30, 2021, served the foregoing Response, upon all parties, by electronically filing to all ECF
registered parties, and paper copies will be sent to those indicated as non-registered ECF
participants.

                                             /s/ Adam Hornstine
                                             Adam Hornstine




                                                3
